Citation Nr: 1243970	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-06 856A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ankle disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

3.  Entitlement to an evaluation in excess of 70 percent for depressive disorder with dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, by the Togus, Maine, Regional Office (RO), which denied the Veteran's attempt to reopen the claims of entitlement to service connection a low back disorder and a bilateral ankle disorder and denied entitlement to a rating in excess of 70 percent for depressive disorder with mild dementia.  

The January 2008 rating action also denied entitlement to compensation for eye disability based on consideration of the paired organs and extremities provisions of 38 U.S.C.A. § 1160.  The Board now finds that this issue is no longer on appeal.  By a January 2012 rating decision, the RO conceded that an error had been made in the prior adjudication and found that disability of both eyes should be considered in evaluating the Veteran's visual impairments.  A 60 percent rating was assigned.  


FINDINGS OF FACT

1.  In an unappealed decision dated in July 1997, the RO denied the Veteran's claim of entitlement to service connection for an ankle disorder.  

2.  Evidence submitted since the July 1997 decision is cumulative or redundant of evidence previously considered and does not relate to an unestablished fact necessary to substantiate the Veteran's ankle claim.  

3.  A July 2003 rating decision denied service connection for a low back disorder, finding that new and material evidence had not been received to reopen a previously denied claim; the Veteran did not appeal.  

4.  The evidence received since the July 2003 rating decision is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.  

5.  The Veteran's depression with mild dementia has been manifested by ongoing symptoms of depression, difficulty sleeping due to nightmares, intrusive thoughts, irritability, outbursts of anger, difficulty with impulse control, problems with concentration, feelings of isolation and detachment, suicidal ideations, difficulty concentrating, and difficulty with interpersonal relationships, resulting in occupational and social impairment with deficiencies in most areas, but without total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The July 1997 rating decision, which denied service connection for an ankle disorder, is final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  New and material evidence has not been received with respect to a claim of entitlement to service connection for an ankle disorder; thus, the claim may not be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).  

3.  The July 2003 rating decision, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a low back disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

4.  New and material evidence has not been received with respect to the claim of entitlement to service connection for a low back disorder; thus, the claim may not be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).  

5.  The criteria for an evaluation in excess of 70 percent for major depression with dementia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006). When there is a claim to reopen, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2007 from the RO to the Veteran, which was issued prior to the RO decision in January 2008.  Additional letters were issued in March 2008, September 2008, and September 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided findings necessary to decide the case.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran served on active duty from December 1964 to December 1994.  The enlistment examination, conducted in December 1964, revealed no significant abnormalities.  Examination of the lower extremities and the spine was normal.  

On the occasion of a VA examination in April 1996, the Veteran reported "popping and cracking" in his ankles primarily in the morning.  He also reported occasional swelling of the ankles dating back to the 1970s.  The Veteran attributed his ankle problems to running in boots.  The pertinent diagnosis was status post history of persistent bilateral ankle symptoms, as noted; possible degenerative joint disease.  A subsequent neurological evaluation, dated in May 1996, reflects a diagnosis of degenerative osteoarthritis with involvement of the shoulders and ankles.  

The Veteran also underwent an examination for mental diseases in April 1996.  At that time, it was noted the Veteran spent 21 years of his 30 years of service overseas.  He reported problems with sleep, getting no more than a couple of hours of sleep a night, impaired concentration, feelings of depression, and periodic feelings of helplessness against his very severe depression.  It was noted that the Veteran was hit broadside by a motorized carriage in service, causing him to be flung off his bicycle; he sustained a head injury and injury to his shoulder.  It was also noted that the Veteran's ordeal with loss of vision had contributed significantly to his concerns about his overall functioning.  It also interferes with his ordinary day-to-day living and particularly with his personal relationships.  It was further reported that, during Desert Storm, the Veteran was near patriot missiles in which one of them apparently exploded nearby, causing considerable possible concussive phenomena.  The Veteran was also involved with many aircraft, was aware of those B52 bombers and the devastation that they were causing upon the enemy, and suffered considerable stress which, to this day, seems to come out as anxiety and worsening depression from his eye loss.  

Following a mental status examination, the Veteran was diagnosed with depressive disorder, chronic, manifested by depressed mood and affect, negative thought content, impaired concentration, sleep disturbance, lowered energy output, feelings of anxiety and brittleness to handling stress and aspects of poor frustration tolerance.  He was also diagnosed with mild dementia.  

By a rating action in July 1997, the RO denied the Veteran's claims of entitlement to service connection for a low back disorder and service connection for both ankles.  It was determined that while there was a record of treatment in service for low back pain and problems with both ankles, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by evidence following service.  He was informed of this decision and of his appellate rights in August 1997, but he did not appeal.  

By a rating action in October 1997, the RO granted service connection for depressive disorder with dementia; a 70 percent disability rating was assigned, effective January 1, 1995.  

On mental status examination in March 2000, the Veteran was oriented in all spheres.  The examiner noted moderate depression and moderate anxiety.  There was significant memory loss and he appeared to have mild dementia.  The Veteran indicated that he found it difficult to concentrate when reading a book.  He denied any suicidal or homicidal thoughts.  He reported vivid dreams of Germans coming at him, but he had never fought Germans.  He denied any significant sleep impairment.  It was noted that his depression affected both work and social activities.  The diagnosis was depression, and he was assigned a GAF score of 50.  

Received in July 2001 was a statement wherein the Veteran sought to reopen his claim of entitlement to service connection for a low back disorder.  

By a rating action in July 2003, the RO determined that new and material evidence had not been submitted to reopen the claim.  It was noted that while the Veteran was treated for back pain in January 2001, it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a possibility of substantiating the claim.  

Received in March 2004 was a statement wherein the Veteran requested an increased rating for his depression.  

He was also afforded a VA examination for mental diseases in August 2004.  It was noted that the Veteran was married and living with his wife; he had two children.  He was taking no psychiatric medications.  His wife stated that he had no patience.  He avoided confrontations at work.  At times, he tried to drink his problems away; he stated that he was drinking more than he did in 1995.  He also experienced depressive symptoms regarding the loss of his eye.  He worked at the Pentagon part time building computers and applications; he had done this for five years.  The Veteran and his wife stated that they did not engage in any leisure activities together; he noted that his wife stated that he did not know how to act in public.  The Veteran indicated that the police had been called to their house 4 times in the last 10 years; he stated that he had tried to become more patient and to tone down his emotions.  It was noted that the Veteran did not have impairment of thought processes or communications.  There were no delusions or hallucinations.  No other inappropriate behavior was noted.  He was not suicidal or homicidal.  He was able to maintain personal hygiene and other basic activities of daily living.  He was oriented in all areas.  No memory problems were noted.  No obsessive or ritualistic behavior was noted.  The rate and flow of his speech were within normal limits.  The diagnosis was depressive disorder, not otherwise specified; he was assigned a GAF score of 60.  

Received in November 2004 were private treatment reports dated from April 2004 to October 2004 reflecting treatment primarily for an unrelated and newly diagnosed diabetes mellitus.  

Received in March 2007 was VA Form 21-526, wherein the Veteran indicated that he was seeking to reopen his claim of entitlement to service connection for a back disorder.  The Veteran indicating that he sustained a back injury from military training; he stated that he developed sharp pain in the lower back to the point that he was unable to move.  Submitted in support of the Veteran's claim were VA progress notes dated from April 1996 through January 2007.  

On the occasion of a VA examination for mental diseases in April 2007, it was noted that the Veteran had had the sheriff out to his home five times since his last VA examination.  He described his condition as having significantly worsened over this time.  It was noted that the Veteran still worked for the Pentagon; he had been there for the last five years.  He was still married with a son living at home.  He experiences symptoms of depression.  His anger has worsened according to him.  He has minimal crying spells.  He has a low tolerance for anyone challenging him when he knows that he is right.  As far as symptoms impacting his work, he stated that when he has to solve a problem and coordinate with a lot of people, he gets a rush of hot steam welling up inside of him.  Most of time, he is able to walk away until he cools down; if he does not, his voice will rise and his agitation begins to show.  It was noted that the Veteran and his wife do not go out like they had previously.  No impairment in thought process or communication with the examination was noted.  No inappropriate behavior was found aside from those listed above.  His activities of daily living were within normal limits.  No other mental disorders were found.  The diagnosis as depression, and a GAF score of 60 was assigned.  

By a rating action in January 2008, the RO determined that new and material evidence had not been submitted to reopen the claim for service connection for a low back disorder; the RO also determined that new and material evidence had not been submitted to reopen a claim for service connection for a bilateral ankle disorder.  

Received in August 2010 were VA progress notes dated from August 2004 to July 2010.  These records reflect treatment primarily for the psychiatric disorder.  A nursing note dated in March 2009 indicates that the Veteran's wife called and requested assistance for the Veteran; she noted that he had become angry, left the house the previous day and had not returned.  In June 2009, the Veteran was referred to the mental health clinic for an evaluation of depression, anger, and post-traumatic stress disorder (PTSD).  It was reported that he had been angry and physically violent with his family; the police had been called to his house many times.  The Veteran indicated that he had been feeling depressed recently, reporting depressed mood, sleep disturbance, low appetite, difficulty concentrating, and suicidal ideation.  He also reported PTSD symptoms such as sleep disturbance, flashbacks, hyperarousal, avoidance, and increased startled reaction.  It was noted that the Veteran was in court-mandated anger management.  He stated that it helped, but he still continued to experience significant stress and anger.  His affect was described as blunted.  Mood was anxious, depressed, angry, irritable and agitated.  The Veteran reported suicidal ideations, but denied any plans or intent.  The diagnoses were PTSD, depression, and alcohol dependence; he was assigned a GAF score of 50.  The examiner also noted a diagnosis of chronic back pain.  

Later in June 2009, the Veteran was seen for anger and suicidal ideation.  The psychologist noted that he discussed the situation with the Veteran's primary care provider and they both determined that he was a danger to himself; the county police was contacted to do a safety check on the Veteran because he walked out of the clinic before he could be fully assessed.  

Received in September 2010 were private treatment reports dated from April 1991 through May 2010.  These records show that the Veteran received treatment for chronic back pain.  

The Veteran was afforded a VA examination for mental disorders in February 2011.  The Veteran indicated that his family was bad.  The Veteran stated that he does not sleep; and, when he does, he wakes up in a sweat due to combat related nightmares.  The Veteran reported that he has been involved in several fights with his son; he noted that people around him observe that he has been angry and irrational about things.  He had had two charges of secondary assault against him in the past year.  The Veteran reported being depressed and irritated.  The Veteran also reported feeling more sadness over the past year.  He stated that he felt like an outcast in society because he lost his eye in the military and feels like people talk about him in a bad way.  He endorsed feelings of worthlessness, anhedonia, low energy, difficulty concentrating, low appetite, and sporadic thoughts of running his car into something or the river.  It was noted that those suicidal thoughts had been going on since 2006, but he denied current suicidal ideation, intent or plan.  It was noted that the Veteran was currently working; he stated that he missed 2 to 3 days a month on average because of depression.  The Veteran also reported problems with chronic back pain.  The Veteran described his relationship with his wife and children as shaky.  

On mental status examination, his appearance and psychomotor activity was described as fair.  The examiner reported some paranoia.  No suicidal ideations were noted.  He was fully oriented.  It was noted that his compulsive use of the computer impeded him from getting things done.  Rate and flow of speech were normal.  No panic attacks were noted.  The examiner reported moderate to severe depression, which affects the Veteran's ability to go to work.  He reportedly had impaired impulse control, manifested by the record indicating that he raises his voice, yells, and was involved in physical fights 3 times in the past year that required the police to be in front of his house every week.  The Veteran described the symptoms as moderate to severe; he stated that the Veteran was unemployable.  The diagnosis was major depressive disorder with psychotic features; he assigned a GAF score of 50.  The Veteran was given the phone number to a suicide hotline.  

The Veteran was afforded a VA examination in February 2012.  At that time, the Veteran reported having constant low back pain; he stated that the pain gets to be excruciating after sitting for a long time.  He further reported that there are times when he just cannot get up and has to lie down and roll over.  The Veteran reported flare-ups of back pain especially during the winter with the changing of the season.  He stated that sitting down alleviates the pain some.  The Veteran had a full range of motion in the back with no objective evidence of painful motion.  Gait was normal.  There was no tenderness or spasms noted in the lumbar spine.  Muscle strength was normal in the lower extremities.  No atrophy was noted.  Straight leg raising test was negative.  No radicular pain or signs or symptoms was noted.  No neurological abnormalities related to the thoracolumbar spine were noted.  An x-ray study of the lumbar spine revealed an essentially normal lumbar spine.  The diagnosis was no pathology detected.  

Claim to Reopen--Ankles

As noted above, a claim for service connection for a bilateral ankle disorder was initially denied by the RO in July 1997.  By letter dated in August 1997, the Veteran was informed of the determination and of his appellate rights.  The Veteran did not file a notice of disagreement within one year from the date of the notification of the rating decision.  See 38 U.S.C.A. § 7105(b) (1).  Thus, the decision became final.  

Evidence added to the record since the July 1997 rating decision includes private treatment reports dated from April 1991 through May 2010, and multiple reports of VA outpatient treatment and VA examination reports dated from April 1996 through February 2102.  These records do not reflect any complaints of or treatment for an ankle disorder.  Consequently, the Board finds that the additional evidence received since the prior final denial of service connection for an ankle disorder in July 1997 is not probative of the issue.  Significantly, these additional records do not bear directly and substantially upon the specific matter under consideration.  Thus, the added evidence is not material.  See, 38 C.F.R. § 3.156(a).  

Stated differently, at the time of the prior decision, there was no competent evidence of post-service ankle disorder due to disease or injury.  Since then, no facts have changed.  The Veteran's assertion that he has a bilateral ankle disorder due to military service is redundant of his prior claim and, therefore, not new.  

Accordingly, the Board concludes that the additional evidence received since the final denial of service connection for an ankle disorder in July 1997 is not new and material.  As such, the additional evidence does not serve as a basis to reopen the Veteran's claim for service connection for an ankle disorder.  

Claim to Reopen--Low Back

As noted above, a claim for service connection for a low back disorder was initially denied by the RO in July 1997.  The Veteran was informed of the decision in an August 1997 notification letter.  The Veteran did not file a notice of disagreement within one year from the date of the notification of the rating decision to appeal the denial.  See 38 U.S.C.A. § 7105(b) (1).  Thus, the decision became final.  

The evidence of record at the time of the July 1997 rating decision included the STRs and the results of VA examination.  The STRs showed that the Veteran was treated for complaints of low back pain with no chronic back disorder noted.  In July 1997, the RO denied the Veteran's claim for service connection for a low back disorder based on a finding that while there was a record of treatment in service for low back pain, no permanent residual or chronic disability subject to service connection was shown by service treatment records or demonstrated by evidence following service.  

Subsequently, in July 2001, the Veteran sought to reopen his claim of entitlement to service connection for a low back disorder.  By a rating action in July 2003, the RO denied the attempt to reopen the claim for service connection for a low back disorder based on a finding that there was no evidence of a chronic low back disorder attributable to service.  

Upon review of the evidence pertaining to this claim, the Board concludes that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection has not been received.  As noted above, the July 2003 denial was based on a finding that the service treatment records did not show treatment for or complaints of a chronic back disorder, and none of the reports noted such a disorder.  The evidence added to the record since the previous rating decision, which consists of a significant amount of medical records, including private treatment records, medical statements, and VA medical records, does not include any competent evidence showing a current chronic low back disorder.  In fact, following a VA examination in February 2012, the VA examiner noted that the Veteran did not have back pathology.  Moreover, none of the evidence linked the current back complaints to the Veteran's period of service.  

In sum, the evidence added to the record since the July 2003 denial of service connection for a low back disorder is not material because by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim, and does not present the reasonable possibility of substantiating the claim.  The Veteran's assertions that he currently suffers from a chronic low back disorder that is related to service had previously been voiced and were considered by the RO in adjudicating the claim originally; the current assertions are therefore redundant.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for a low back disorder may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2012).  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 (2012) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2012) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See38 C.F.R. § 4.126 (2012).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The Veteran's psychiatric disorder, diagnosed as depressive disorder with mild dementia, has been rated under Diagnostic Code 9434, as 70 percent disabling, effective from January 1, 1995.  See 38 C.F.R. § 4.130.  

Under these rating criteria, a 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

In applying the schedular rating criteria, the Board notes that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2012); Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.)  

After considering the evidence of record in light of the rating criteria set forth above, the Board finds that the Veteran's symptomatology does not meet the criteria for a disability rating in excess of 70 percent.  The VA examination reports do not show that the Veteran's depressive disorder with dementia has been manifested by problems such as impaired thought processes or communication, grossly inappropriate behavior; inability to perform activities of daily living, or disorientation to time or place.  In addition, while the Veteran reported some paranoia during the February 2011 VA examination, the mental status reports on psychological evaluation and examination did not find hallucinations or delusions.  He did not manifest or nearly manifest the behavioral elements of a 100 percent disability.  While the Veteran has expressed chronic suicidal ideations, there is no documented persistence of such a danger.  There is no report of any episodes of inability to perform activities of daily living.  There is no clinical evidence of actual disorientation to time and place.  There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  In essence, total occupational and social impairment is not shown; his symptoms are more akin to the problems enumerated in the criteria for the 70 percent rating.  Taking the evidence all together, the preponderance of it is against the claim for a rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the Veteran's psychiatric symptoms, to specifically include his avoidance of social interaction, difficulty adapting to stressful social and work situations, and significant difficulty in establishing and maintaining effective work and family relationships, more nearly approximate the level of disability contemplated by the 70 percent rating. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2012).  The record does not show that the Veteran has symptoms typical of those identified for a 100 percent evaluation.  See Mauerhan, supra.  

In this case, the Veteran's GAF scores have ranged from 50 to 60.  Scores of this severity reflect major impairment in several areas such as work, family relations, judgment, thinking or mood.  His GAF most recently and prominently was shown to be 50, indicating findings showing employment problems, an inability to work with authority, and requiring an increase in his psychotropic medications.  Nevertheless, the Veteran has not displayed impairment of reality testing or communication; nor was there evidence of total occupational and social impairment characterized by gross impairment in thought processes or communication, delusions or hallucinations, inability to perform activities of daily living, disorientation, or profound memory loss.  Rather, during the period in question, the evidence as a whole points to serious symptoms or serious impairment in social and occupational functioning, as supported by other GAF scores of record as well as the objective evidence.  Moreover, the record does not establish that the Veteran suffered from totally incapacitating symptoms or that there was total occupational and social impairment due solely to psychiatric disability.  Rather, he demonstrates occupational and social impairment with deficiencies in most areas; thus, the schedular criteria for a 70 percent evaluation have been approximated.   

The Board lastly has considered whether the case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1) (2012).  There is no evidence that the Veteran's psychiatric disability has necessitated frequent periods of hospitalization or that the manifestations of the disability are unusual or exceptional.  His symptoms are addressed by the rating criteria.  Therefore, the Board finds that the criteria for submission for an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The application to reopen a claim of service connection for a low back disorder is denied.  

The application to reopen a claim of service connection for an ankle disorder is denied.  

A rating in excess of 70 percent for major depression with dementia is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


